Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Status of the Claims
Applicant’s arguments and amendments on 02/08/2022 have been received and entered in the application.
Claims 1 and 6 have been amended. 
Claims 1, 5-6, 9-12, and 14-16 are currently pending and have been examined on their merits.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “The method of claim 15” and therefore depends on itself and renders the claim indefinite. Claim 16 is rejected for its dependency on claim 15.
In the interest of compact prosecution, claim 15 has been interpreted as depending on claim 14 as “the injured tissue” in claim 15 appears to refer to the injured tissue in claim 14.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 5-6, 11, 14-16 Are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 8870954 B2, 2014, included on IDS 08/29/2018) in view of Feichtinger (Human Gene Therapy Methods, 2014, included on IDS 01/15/2021).

In regards to claim 1, Lynch teaches a method for treating tendon or ligament injury by administering a biocompatible scaffolding matrix at the interface between the tendon or ligament and bone (paragraphs 16 and 17). Lynch also teaches that the biocompatible scaffolding matrix is comprised of collagen (paragraph 31). Lynch also teaches that the biocompatible scaffolding matrix stimulates chemotaxis and proliferation of mesenchymally-derived cells including osteoblasts and chondrocytes (paragraph 71).
While Lynch teaches that biocompatible scaffolding matrices can be treated with compounds with osteoinductive and osteostimulatory properties such as BMPs (paragraphs 87-89), Lynch does not specifically teach that these compounds comprise microbubbles and one or more non-viral vectors encoding one or more BMP or that ultrasound was subsequently applied to the site of injury.
However, Feichtinger teaches that microbubbles were used as a delivery system for plasmids encoding BMPs, and that the non-viral plasmid vector as delivered to tissues by way of 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lynch, and deliver microbubbles containing non-viral vectors encoding BMPs by way of applying ultrasound to the injured tissue site to take advantage of enhanced regeneration at orthotopic sites, because it is safer and better for clinical application, and because BMP enhances bone regeneration. Furthermore, because this technique can be combined with the use of a scaffolding matrix it could be performed with predictable results and a reasonable expectation of success.
In regards to whether recruited mesenchymal stem cells, specifically, are transfected with one or more non-viral vectors encoding one more BMPs and express the one or more 
However, since Applicant’s disclosure (claim 1, specification) indicates that a collagen scaffold at the site of injury recruits mesenchymal stem cells, and that delivering a composition comprising microbubbles and one or more non-viral vector encoding BMPs to the injured site while applying ultrasound transfects these mesenchymal stem cells, and since Lynch, as modified by Feichtinger, carries out these steps, the reference method is deemed to inherently teach that mesenchymal stem cells were transfected with BMPs, expressed BMPs, and promoted osseointegration.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 5, Lynch teaches that the tissue site comprises bone tunnels (paragraphs 113 and 271).
In regards to claim 6, Lynch teaches that delivery can be achieved by injection (paragraph 46). Furthermore, Feichtinger teaches that the non-viral plasmid vector was injected (Materials and Methods, Ectopic BMP2/7 sonoporation, p59).
In regards to claim 11, Lynch does not explicitly teach that osseointegration was measured using CT scans. However, Feichtinger teaches that bone regeneration by orthotopic BMP sonoporation was measured using CT scans (Figure 7, 66; in vivo µCT, p60). Given the widespread use of CT scans in assessing tissue-level morphological features, a person of ordinary skill in the arts would be motivated to modify the method of Lynch, and use CT scans to measure osseointegration because doing so would save costs and experimental time compared to less widespread methods, and could be done with predictable results and a reasonable expectation of success.
In regards to claim 14, Lynch teaches that the method can be used to treat the anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament, lateral collateral ligament, and rotator cuff (paragraphs 39-40).
In regards to claims 15-16, Lynch teaches that the method provides for the reconstruction of ligaments (paragraph 155), and that the composition for attaching a tendon or ligament onto bone comprises an allograft (paragraph 91).
Therefore, the combined teachings of Lynch and Feichtinger renders the invention unpatentable as claimed.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Feichtinger as applied to claims 1, 5-6, 11, 14-16 above and further in view of Kang (Gene Therapy, 2004).
In regards to claims 9-10, while Lynch teaches that biocompatible scaffolding matrices can be treated with compounds with osteoinductive and osteostimulatory properties such as BMPs (paragraphs 87-89), Lynch does not specifically teach that those BMPs are BMP-6 or BMP-2. Feichtinger teaches that BMPs include BMP-2 (p58, Plasmids), but does not specifically teach that BMP-6 can be used. 
However, Kang teaches that, compared to other BMPs, BMP-6 induces more robust and mature ossification, and that it may be more effective factor for bone regeneration than other BMPs (Abstract, p1312). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lynch, as modified by Feichtinger, and also use BMP-6 to take advantage of its stronger ossification properties, and because it is more effective it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Lynch, Feichtinger, and Kang renders the invention unpatentable as claimed.


	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Feichtinger as applied to claims 1, 5-6, 11, 14-16 above and further view of Watrin-Pinzano (Magnetic Resonance Materials in Physics, Biology and Medicine, 2004).
In regards to claim 12, neither Lynch nor Feichtinger explicitly teach that osseointegration was measured using MR imaging (MRI). 
However, Watrin-Pinzano teaches that MRI is a non-traumatic technique that permits direct visualization of structures of joints, follow the progression of cartilage lesions, depict subchondral and trabecular bone modifications, synovial inflammation, and evaluate surgical procedures (Introduction, p220, column 1, second paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to use MRI to measure osseointegration because it would cause less harm in patients, can be used over the course of the healing process, can be used to assess multiple structures, and furthermore, could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Lynch, Feichtinger, and Watrin-Pinzano render obvious the invention as claimed.


Response to Arguments
	Applicant’s arguments dated 02/08/2022 have been fully considered but are not persuasive as explained in detail below.

	Applicant argues that no motivation exists to combine Feichtinger and Lynch, or that it would not be obvious to one having ordinary skill in the art to combine the teachings of Lynch and Feichtinger as no teaching, suggestion, or motivation exists to do so (Response, p5).
	This is not found persuasive

A person of ordinary skill in the arts would be motivated to modify the method of Lynch, and deliver microbubbles containing non-viral vectors encoding BMPs by way of applying ultrasound to the injured tissue site to take advantage of enhanced regeneration at orthotopic sites, because it is safer and better for clinical application, and because BMP enhances bone regeneration. Furthermore, because this technique can be combined with the use of a scaffolding matrix it could be performed with predictable results and a reasonable expectation of success.
	Therefore, since Feichtinger teaches advantages over both non-viral and viral methods, and specifically teaches is can be enhanced by matrices (scaffolds) Feichtinger provides teachings, suggestions, and motivations for one of ordinary skill in the arts to combine its teachings with Lynch.

	Applicant also argues that Feichtinger states that nonviral gene transfer has a lower efficacy level compared to other modalities (p58, column 1), such as viral gene transfer, and that it would therefore, not have been obvious to combine Lynch and Feichtinger as one having ordinary skill in the art would be unlikely to choose the less effective modality (Response, p6).	
This is not found persuasive.
	While Feichtinger teaches that non-viral methods have lower efficacy, as detailed above Feichtinger, teaches that non-viral methods have much better safety profiles than viral methods (p58, column 1, top paragraph), and among non-viral methods ultrasound-mediated gene transfer (sonoporation) is superior in terms of reduced invasiveness and clinical translation (p58, column 1, top paragraph). Furthermore, Feichtinger teaches that lower efficacy can be compensated for by a BMP co-expression strategy. A person of ordinary skill in the arts would be motivated to use a non-viral method, and specifically ultrasound-mediated gene transfer, because it is safer for patients than viral methods, and furthermore, because deficiencies in efficacy can be compensated for by co-expression of BMPs (p58, column 1, top paragraph). Furthermore, because of these advantages over viral methods, it would be obvious to combine Lynch and Feichtinger as detailed above.
In view of the foregoing, when al of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
Rejection of claims 1, 5-6, 9-12, and 14-16 is proper.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632